Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 16-19, 21-25, 27-30 and 35 are pending, with Claims 1-15 and 26 previously canceled. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant argues the 103 rejection, on page 7, in view of Holmqvist (US 2012/0029443) in view of Oakley et al., (US 2016/0144121), stating that the prior art allegedly doesn't teach “a plurality of signal initiating elements” which are “arranged one after another in a row longitudinally on the plunger rod” where the “signal initiating elements…sequentially engage with individual signal initiating elements”. Applicant further alleges that the combination doesn’t teach “the signal generating elements slideably engage with and then disengage from the single initiating elements after activation” and then undergo “sequential engagement and disengagement of the signal generating elements with individual signal initiating elements causes an audible signal”. 
The examiner has fully considered applicant's argument, and respectfully disagrees. The prior art Holmqvist and Oakley teaches a plurality of signal initiating elements arranged one after another in a row longitudinally on the plunger rod (Holmqvist Fig. 6, as seen below, wherein the plunger rod (128) has a plurality of signal initiating elements (139) arranged one after another in a row longitudinally on the plunger rod). Further, the signal generating elements (Holmqvist Fig. 7, wherein both the signal generating elements (140) engage with (139)) sequentially engage with individual signal initiating elements (139) of the plurality of signal generating elements. Therefore the amendments are not sufficient to overcome the prior art combination. The signal generating elements (139) sequentially engage with (140), but also disengage from (140) after activation, since movement of (128) causes engagement and disengagement with the row of (139).

    PNG
    media_image1.png
    311
    268
    media_image1.png
    Greyscale
       
    PNG
    media_image2.png
    433
    563
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19, 21-25, 27-30 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Holmqvist (US 2012/0029443) in view of Oakley et al., (US 2016/0144121).
Regarding Claim 16, Holmqvist teaches a power pack for use with a medicament delivery device (seen in Fig. 6), which power pack comprises:
a plunger rod (Fig. 6, (128)) movable along a longitudinal axis;
a drive spring (Fig. 6, (158)) operably connected to said plunger rod (128);
a plunger rod sleeve (Fig. 6, (126)) arranged with holding elements (Fig. 6, (124)) for releasably holding said plunger rod (128) with said drive spring (158) in a tensioned state;
a plurality of signal initiating elements (Fig. 6, (139)) arranged one after another in a row longitudinally on the plunger rod (128); and
signal generating elements (Fig. 7, (140)) that sequentially engage ([0044] wherein signal generating elements (140) are located on ring-shaped (124), and wherein (124) is slidably arranged along the hollow plunger (128) which has signal initiating elements (139) on it. Therefore, (140) is slidably engaged with (139)) with individual signal initiating elements of the plurality of the signal initiating elements (139) for providing information to a user of a medicament delivery device about the movement ([0030] dose setting means (146) uses plunger rod (128), having rotational movement between stop and dose setting positions, thus provides information to the user about the movements of the rod when the sleeve activation means (122) to release the holding element) of said plunger rod (128) when said plunger rod sleeve (126) has been activated to release said holding elements (124), wherein the signal generating elements (140) remain slidably engage and then disengage from the signal initiating elements (139) after activation and during proximal axial movement of the plunger rod (128), where the sequential engagement and disengagement (as illustrated in Fig. 7 and taught in [0044], wherein (140) interacts with (139) in sequential engagement and disengagement) of the signal generating elements (140) with individual signal initiating elements (139) causes a signal to be generated as the signal initiating elements (139) move relative to the signal generating elements ([0044] signal generating elements (140) are located on ring-shaped (124), and wherein (124) is slidably arranged along the hollow plunger (128) which has signal initiating elements (139) on it. Hence the signal is generated as elements move relative to one another).
Holmqvist teaches signal generating elements, but doesn’t explicitly teach wherein said information generated is an audible signal.
In related prior art, Oakley teaches a power pack for a medicament delivery device (seen in Oakley Fig. 1, at (10, 20)), wherein the device includes signal generating and initiating means for providing information to users, wherein said information comprises audible information (Oakley [0174], wherein the information provided to the users can be audible, visual, and/or tactile).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the information feedback provided to users of Holmqvist, to comprise audible information, as taught by Oakley, for the motivation of indicating the end of an injection and it’s like (Oakley [0174]).

Regarding Claim 17, Holmqvist in view of Oakley teaches the modified power pack according to claim 16, wherein said signal initiating elements (Holmqvist Fig. 6, (139)) comprise a number of protrusions arranged along the longitudinal axis (seen in Holmqvist Fig. 6-7).

Regarding Claim 18, Holmqvist in view of Oakley teaches the modified power pack according to claim 17, wherein said protrusions (Holmqvist Fig. 6 and 7, (139)) are wedge-shaped (seen in Holmqvist Fig. 7).

Regarding Claim 19, Holmqvist in view of Oakley teaches the modified power pack according to claim 17, wherein said protrusions (Holmqvist Fig. 6 and 7, (139)) are arranged with equal distance between each other (seen in Holmqvist Fig. 7).

Regarding Claim 21, Holmqvist in view of Oakley teaches the modified power pack according to claim 16.
While Holmqvist’s embodiment seen in Fig. 6 teaches signal initiating elements (Holmqvist Fig. 6, (139)), another embodiment in Holmqvist Fig. 9 comprises a number of cut-outs (Holmqvist Fig. 9, (182)) which are arranged along the longitudinal axis, as seen in Fig. 9. It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the signal initiating elements of Holmqvist’s Fig. 6 embodiment, to include the number of cut-outs, as taught in Holmqvist’s Fig. 9 embodiment, for the motivation of having a maximum dose limiting member (Holmqvist [0057]).

Regarding Claim 22, Holmqvist in view of Oakley teaches the modified power pack according to claim 17, wherein said signal generating elements (Holmqvist Fig. 7, (140)) comprise mechanical flexible elements (seen in Holmqvist Fig. 7 and [0046], wherein (140) are flexible, mechanically engaging elements) that mechanically engage with said signal initiating elements (Holmqvist Fig. 6, (139)) for providing information.

Regarding Claim 23, Holmqvist in view of Oakley teaches the modified power pack according to claim 22, wherein said signal generating elements (Holmqvist Fig. 7, (140)) comprise the holding elements (Holmqvist Fig. 7, (124)) of said actuator (Holmqvist [0044-0048] wherein the holding elements (124) and signal generating elements (140) are part of the same component).

Regarding Claim 24, Holmqvist in view of Oakley teaches the modified power pack according to claim 23, wherein the holding elements (Holmqvist Figs 6-7, (124)) comprise generally longitudinally extending, flexible arms (Holmqvist Fig. 7, (140)) that are arranged with ledges (seen in Holmqvist Fig. 7, annotated below, (140*)) designed to engage recesses of said plunger rod (Holmqvist Fig. 6, seen at (128) as a strip down the plunger rod), which ledges
(Holmqvist Fig. 7, annotated, (140*)) are also arranged to cooperate with said signal initiating elements (Holmqvist Fig. 7, (140)).

    PNG
    media_image3.png
    411
    499
    media_image3.png
    Greyscale

Regarding Claim 25, Holmqvist in view of Oakley teaches the modified power pack according to claim 22, wherein said signal generating elements (Holmqvist Fig. 7, (140)) comprise a plurality of mechanical flexible elements (seen in Holmqvist Fig. 7 and [0048], wherein both arms of (140) are flexible mechanical elements) placed after each other in the longitudinal direction in at least one row (Holmqvist Fig. 7, wherein both (140)’s elements are arranged in at least one row with (124)).

Regarding Claim 27, Holmqvist in view of Oakley teaches the modified power pack according to claim 16, but doesn’t explicitly teach wherein said information comprises tactile information.
In related prior art, Oakley teaches a power pack for a medicament delivery device (seen in Oakley Fig. 1, at (10, 20)), wherein the device includes signal generating and initiating means for providing information to users, wherein said information comprises audible information (Oakley [0174], wherein the information provided to the users can be audible, visual, and/or tactile).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the information feedback provided to users of Holmqvist and Oakley, to comprise tactile information, as taught by Oakley, for the motivation of indicating the end of an injection and it’s like (Oakley [0174)).

Regarding Claim 28, Holmqvist in view of Oakley teaches the modified power pack according to claim 16, further comprising an actuator arranged coaxially outside said plunger rod sleeve, said actuator being movable from a blocking position to a release position (Holmqvist [0030] wherein the device includes an activation means (actuator) which shifts the device from the non-delivery state (blocking position) to the delivery state (release position), and interacts with the plunger rod and plunger rod sleeve).

Regarding Claim 29, Holmqvist in view of Oakley teaches the modified power pack according to claim 28, wherein the actuator is arranged rotatable between the blocking position and the release position (Holmqvist [0030] wherein the activator moves between blocked and released positions via rotational movement).

Regarding Claim 30, Holmqvist in view of Oakley teaches the modified power pack according to claim 28, wherein said actuator is movable along the longitudinal axis (Holmqvist [0030] wherein the actuator works with the plunger rod and is linearly displaced, hence is moveable along the longitudinal axis).

Regarding Claim 35, Holmqvist teaches a medicament delivery device (seen in Fig. 6), comprising: a power pack that comprises:
a plunger rod (Fig. 6, (128)) movable along a longitudinal axis;
a drive spring (Fig. 6, (158)) operably connected to the plunger rod (128);
a plunger rod sleeve (Fig. 6, (124)) arranged with holding elements (Fig. 7, (140)) for releasably holding the plunger rod (128) with the drive spring (158) in a tensioned state;
a plurality of signal initiating elements (Fig. 6, (139)) arranged one after another in a row (as seen in Fig. 6, wherein (139) is arranged in a row one after another on opposing sides of the plunger) on the plunger rod (128); and
signal generating elements (Fig. 7, (140)) that sequentially and slidably engage with individual signal initiating elements ([0044] wherein signal generating elements (140) are located on ring-shaped (124), and wherein (124) is slidably arranged along the hollow plunger (128) which has signal initiating elements (139) on it) of the plurality of the signal initiating elements ((139) as seen in Fig. 7) for providing information to a user of a medicament delivery device about the movement of the plunger rod when the plunger rod sleeve has been activated to release the holding elements ([0030] dose setting means (146) uses plunger rod (128), having rotational movement between stop and dose setting positions, thus provides information to the user about the movements of the rod when the sleeve activation means (122) to release the holding element),
wherein the signal generating elements (140) slidably engage with and then disengage from the signal initiating elements (139) after activation during proximal axial movement of the plunger rod (128), where the sequential engagement and disengagement of the signal generating elements (140) with individual signal initiating elements (139) causes signal to be generated as the signal initiating elements move relative to the signal generating elements ([0044] signal generating elements (140) are located on ring-shaped (124), and wherein (124) is slidably arranged along the hollow plunger (128) which has signal initiating elements (139) on it. Hence the signal is generated as elements move relative to one another).
Holmqvist teaches signal generating elements, but doesn’t explicitly teach wherein said information generated is an audible signal.
In related prior art, Oakley teaches a power pack for a medicament delivery device (seen in Oakley Fig. 1, at (10, 20)), wherein the device includes signal generating and initiating means for providing information to users, wherein said information comprises audible information (Oakley [0174], wherein the information provided to the users can be audible, visual, and/or tactile).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the information feedback provided to users of Holmqvist, to comprise audible information, as taught by Oakley, for the motivation of indicating the end of an injection and it’s like (Oakley [0174]).

Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Holmqvist (US 2012/0029443) in view of Oakley et al., (US 2016/0144121), further in view of Streit et al., (US 2010/0137801).
Regarding Claim 31, Holmqvist teaches a power pack for use in a medicament delivery device (seen in Fig. 6) comprising:
a hollow plunger rod (Fig. 6, (128)) movable along a longitudinal axis and having an outer surface;
a drive spring (Fig. 6, (158)) positioned within the plunger rod (128);
a plunger rod holder (Fig. 6, (126)) comprising a tubular proximal part that accepts and
holds the plunger rod (128) in a tensioned state, where the plunger rod holder (126) further comprises a longitudinally extending ledge (seen in Fig. 7, annotated below, (140*)) that fits within a longitudinal groove (Fig. 6, seen at (128) as a strip down the plunger rod) on the outer surface of the plunger rod (128) to prevent rotation of the plunger rod (128) as the plunger rod
(128) moves proximally when activated;

    PNG
    media_image3.png
    411
    499
    media_image3.png
    Greyscale

a holding element (Fig. 6, (124)) for releasably holding the plunger rod (128) in the tensioned state, where the holding element (124) comprises an inwardly extending ledge that engages a recess (Fig. 6, seen at (128) as a strip down the plunger rod) on the outer surface of the plunger rod (128);
a plurality of signal initiating elements (Fig. 7, (139)) arranged one after another in a row longitudinally on the outer surface of plunger rod (seen in Fig. 7, wherein (128) has a row of signal initiating elements (139)), where individual signal initiating elements (139) of the plurality of signal initiating elements (139) sequentially operably engage the inwardly extending ledge when the plunger rod (128) moves proximally relative to the plunger rod holder (126); 
an activator ([0030] wherein the activator works with the plunger rod and is linearly displaced, hence is moveable along the longitudinal axis) having an inner surface comprising an inwardly directed surface that blocks outward movement of the holding element (124) when the plunger rod (128) is in the tensioned state; and
a signal generating element (Fig. 7, (140)) arranged to cooperate with the signal initiating elements (140) for providing information to a user of a medicament delivery device about the movement of the plunger rod when the plunger rod holder has been activated to release the holding element ([0030] dose setting means (146) uses plunger rod (128), having rotational movement between stop and dose setting positions, thus provides information to the user about the movements of the rod when the sleeve activation means (122) to release the holding element),
wherein the signal generating elements (140) slidably engage with and then disengage from the signal initiating elements (139) after activation and during proximal axial movement of the plunger rod (128), where the sequential engagement and disengagement of the signal generating elements with individual signal initiating elements causes a signal to be generated as the signal initiating elements (139) move relative to the signal generating elements ([0044] signal generating elements (140) are located on ring-shaped (124), and wherein (124) is slidably arranged along the hollow plunger (128) which has signal initiating elements (139) on it. Hence the signal is generated as elements move relative to one another).
Holmqvist teaches signal generating elements, but doesn’t explicitly teach wherein said information generated is an audible signal.
In related prior art, Oakley teaches a power pack for a medicament delivery device (seen in Oakley Fig. 1, at (10, 20)), wherein the device includes signal generating and initiating means for providing information to users, wherein said information comprises audible information (Oakley [0174], wherein the information provided to the users can be audible, visual, and/or tactile).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the information feedback provided to users of Holmqvist, to comprise audible information, as taught by Oakley, for the motivation of indicating the end of an injection and it’s like (Oakley [0174]).
Holmqvist in view of Oakley doesn’t explicitly teach a guide rod positioned within the drive spring.
In related prior art, Streit teaches a power pack and medicament delivery device (seen in Streit Fig. 4b) having a hollow plunger rod (Streit Fig. 4b, (5)), drive spring (Streit Fig. 4b, (6)), plunger rod holder (Streit Fig. 4b, (8)) and activator element (Streit Fig. 3a, (13)), wherein a guide rod (Streit Fig. 4b, (25)) is positioned within the drive spring (as seen in Streit Fig. 4b).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the drive spring of Holmqvist and Oakley, to include the guide rod there within, as taught by Streit, for the motivation of guiding the spring and maintaining the activator element components relative to plunger rod holder when moving in distal direction (Streit [0052]).

Regarding Claim 32, Holmqvist in view of Oakley and Streit teaches the modified power pack of claim 31, wherein the actuator rotates relative to the plunger rod holder allowing the inwardly extending ledge to move radially out of the recess (Holmqvist [0030] wherein the actuator moves between blocked and released positions via rotational movement).

Regarding Claim 33, Holmqvist in view of Oakley and Streit teaches the modified power pack according to claim 31, wherein the signal generating element (Holmqvist Fig. 7, (140)) comprises a metal clip comprising inwardly extending tongues (seen in Holmqvist Fig. 7, wherein (140) comprises inwardly extending portions).

Allowable Subject Matter
Claims 20 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 20, Holmqvist and Oakley teach the modified power pack according to claim 17.
While Holmqvist and Oakley teaches the protrusions on the plunger rod, Holmqvist and Oakley does not disclose or render obvious, alone or in combination with the other prior art of record, wherein said protrusions are arranged with decreasing distance between each other in the proximal direction, therefore the combination of these specific features with ALL of the claimed limitations are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable.

Regarding Claim 34, Holmqvist and Oakley teach the modified power pack according to claim 31.
While Holmqvist and Oakley teaches the protrusions on the plunger rod, Holmqvist and Oakley does not disclose or render obvious, alone or in combination with the other prior art of record, where the signal initiating elements are arranged with decreasing distance between each other in the proximal direction, therefore the combination of these specific features with ALL of the claimed limitations are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783